NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 22, 2013*
                                   Decided May 23, 2013

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12‐3551

STANLEY L. FELTON, also known as GESA                  Appeal from the United States District
KALAFI‐FELTON,                                         Court for the Western District of
     Plaintiff‐Appellant,                              Wisconsin.

       v.                                              No. 11‐cv‐480‐slc

PETER HUIBREGTSE, et al.,                              Stephen L. Crocker,
     Defendants‐Appellees.                             Magistrate Judge.

                                         O R D E R

       Stanley Felton, a Wisconsin prisoner, sued five prison employees under 42 U.S.C.
§ 1983, arguing that they retaliated against him, in violation of the First Amendment, for


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3551                                                                                        Page 2

complaining in a letter mailed to the deputy warden, Gary Boughton, that Boughton had
ignored his earlier grievances. The district court granted summary judgment to all five
defendants after concluding that Felton’s letter was disrespectful and therefore not
protected speech. We conclude that a complaint mailed outside of the normal grievance
process containing offensive language that is unnecessary to the complaint itself is not
protected speech. Therefore, we affirm the judgment. 

        The facts are undisputed. Felton filed a formal complaint in January 2010 asking for
the return of a book and other materials that he was using to learn Swahili, property that he
said had been confiscated during a search of his cell. That complaint (No. 2010‐1030) was
rejected as moot on the basis that “[a]ll items that were taken from Inmate Felton have been
returned to him.” Felton appealed, asserting that he had received the book back but not the
other materials, namely 94 pages written in Swahili by two other prisoners. Boughton
denied the appeal, stating tersely that the complaint had been “appropriately rejected.”
See WIS. ADMIN. CODE DOC § 310.11(5). Felton then filed a new complaint (No. 2010‐2444)
seeking return of the Swahili papers. That complaint was denied because the issue had
supposedly been addressed in his earlier complaint. Felton appealed again, and Boughton
again denied the appeal, concluding simply that it had been “appropriately rejected.” 

         After receiving this second rejection letter, Felton wrote and mailed the following
letter to Boughton outside the formal complaint process, criticizing Boughton:

       Deputy Warden Boughton:

       Received your decision today 2/10/2010, on complaint 2010‐2444. You ruled the
       ICE [inmate complaint examiner] appropriately rejected complainant complaint
       for  being  previously  address[ed].  This  clearly  shows  you  did  know  [no]
       investigation,  whatsoever.  The  complaint  the  ICE  staff  (Kelly  Trumm)  is
       referring to is #2010‐1030 which was “moot” because the “Swahili Book” was
       returned. This had nothing to do with the 94 pages of material taken by Capt.
       Brown, which he still has. This “computerized signature” on this decision is a
       sham  just  like  the  ICE  process  is.  I’ll  bet  you  never  even  seen  or  read  my
       complaint  because  any  idiot  could  see  the  issue  has  never  been  address[ed],
       because  Capt.  L.  Brown  still  has  my  material,  so,  how  has  the  issue  been
       address[ed], please inform me.

Believing that the letter was disrespectful, Boughton showed it to Felton’s Unit Supervisor,
Brian Kool. Two days later, Felton was transferred to a different unit and removed from the
“High Risk Offender Program.” This voluntary program allows inmates on administrative
confinement status, such as Felton, to return to the general population after meeting certain
behavioral goals by showing respect for authority and the ability to resolve disputes
No. 12‐3551                                                                                     Page 3

peacefully. Program participants receive the benefits of more yard time, more calls per
week, fewer restraints, and more chances to interact with other prisoners. 
       Contending that the defendants retaliated against him for complaining about the
review process, Felton sued Warden Huibregtse and the four prison employees who
removed him from the program—Boughton, Kool, David Gardner (a guard), and Melanie
Harper (a social worker). To support his claim that his letter prompted retaliation, Felton
furnished evidence comparing how the prison has treated other inmates: Prisoners guilty of
major prison offenses (such as fighting and group resistance) are disciplined with time in
segregation, but they have been allowed to stay in the program. By contrast, Felton received
only a warning for the letter, and—as the defendants concede—inmates are not disciplined
for warnings, see WIS. ADMIN. CODE DOC § 303.65, yet the defendants removed him from
the program. Felton also asserted that, by removing him from the program—and thereby
withdrawing its significant perks—the prison has deterred prisoner speech. 

       The defendants concede that the letter led them to remove Felton from the program
but deny that the speech was protected. They identify three sentences of the letter that they
consider disrespectful and unprotected:

       This  clearly  shows  you  did  know  [no]  investigation,  whatsoever.  .  .  .  This
       “computerized signature” on this decision is a sham just like the ICE process is.
       I’ll bet you never even seen or read my complaint because any idiot could see the
       issue has never been address[ed] . . .

Boughton, Kool, Gardner, and Harper emphasize that they removed Felton from the
program because of these “disrespectful comments” in the letter, and not simply because
Felton sent a letter directly to Boughton requesting the return of his Swahili papers. 

       The magistrate judge, presiding by consent, granted summary judgment to the
defendants. First, he ruled that Huibregtse was not liable because he was not personally
involved in the decision. Second, he decided that the other defendants were not liable
because “framing a comparison between Boughton and an idiot was disrespectful” and thus
concluded that the letter was not protected speech.

       On appeal, Felton argues that the district judge erred by misinterpreting the phrase
“any idiot” in his letter. He contends that the plain reading of the phrase “Iʹll bet you never
even seen or read my complaint because any idiot could see the issue has never been
address[ed]” reveals that his complaint was that Boughton rubber‐stamped the rejections
without any review. Felton argues that he was simply illustrating why he believed that
Boughton had never actually read his formal grievances and draws this logical progression:
“any idiot” who read the complaints would see that they were different, Boughton did not
No. 12‐3551                                                                              Page 4

notice the difference, Boughton is smarter than an idiot, and therefore Boughton did not
read the complaints.

        To establish a claim of retaliation, Felton must show that he engaged in a protected
activity, he suffered a deprivation likely to prevent future protected activities, and there was
a causal connection between the two. See Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010);
Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). The defendants acknowledge that Felton’s
letter caused them to remove him from the program, and they do not contest that removal
carries a loss of privileges that might reasonably deter similar speech. So the only question
that remains is whether the letter mailed to Boughton was protected speech.

        Inmates face a number of restrictions on their speech. See generally Shaw v. Murphy,
532 U.S. 223, 229–30 (2001); Turner v. Safley, 482 U.S. 78, 89–90 (1987). Two are relevant to
this case. First, if justified by legitimate penological concerns, prisoners can be limited in
how they make their complaints. Compare Watkins v. Kasper, 599 F.3d 791, 797‐98 (7th Cir.
2010) (concluding that inmate’s oral complaint was unprotected speech because complaint
openly challenged librarian’s policies in front of inmate clerks, thus threatening disruption,
and written grievance process was adequate alternative form of speech) with Pearson v.
Welborn, 471 F.3d 732, 741 (7th Cir. 2006) (explaining that oral complaint about prison
conditions was not unprotected merely because it was not formalized in written grievance).
 
        Second, we have recognized that the need for obedience in prisons justifies
reasonable limitations on disrespectful language. See Van den Bosch v. Raemisch, 658 F.3d 778,
788 (7th Cir. 2011) (explaining that prison officials reasonably denied inmate access to
newsletter that “contain[ed] misleading information, encourage[d] distrust of prison staff,
and could potentially undermine the prison’s rehabilitative initiatives”); Ustrak v. Fairman,
781 F.2d 573, 580 (7th Cir. 1986) (ruling that inmate’s letter to warden calling guards “stupid
lazy assholes” and inviting them to “bring their fat asses around the gallery at night” was
unprotected); see also Smith v. Mosley, 532 F.3d 1270, 1272 (11th Cir. 2008) (explaining that
prison officials reasonably punished inmate for insolent comments, including inmate’s
assertion in letter to warden that “To be forced outside in weather conditions that we are
being subject to amounts to pre‐meditated assault because any person of reasonable
intelligence knows the likely consequences of our being subjected to such non‐sense.”);
Lockett v. Suardini, 526 F.3d 866, 869, 874 (6th Cir. 2008) (concluding that inmate’s reference
to hearing officer as “foul and corrupted bitch” was not protected). 

        Reflecting a prison’s prerogative to prohibit disrespectful language while protecting
the status of formal grievances, Wisconsin prison regulations allow inmates more leeway
when complaining within the formal grievance process than outside it. Compare WIS. ADMIN.
CODE DOC § 303.25 (“disrespect . . . includes, but is not limited to, derogatory or profane
No. 12‐3551                                                                                 Page 5

writing, remarks or gestures, name‐calling, yelling, and other acts made outside the formal
complaint process which are expressions of disrespect for authority.”) with WIS. ADMIN.
CODE DOC § 310.09(c) (formal complaints cannot be “obscene, profane, abusive, or
threaten[] others”). 

        Applying these principles, we conclude that, by mailing Boughton a letter
comparing him to “any idiot,” Felton’s conduct was unprotected and the defendants could
rely on it to remove him from a program that insists on respect. Even if in crafting that
comparison Felton intended no disrespect, as he insists is the case, the defendants could
reasonably conclude that the passage disparaged the deputy warden, that it did so
gratuitously, and that, if left unanswered, the letter could inspire other inmates to use
means outside of formal grievances to undermine respect for prison authority. See Watkins,
599 F.3d at 797–98 (noting that prison administrator could reasonably fear that prisoners
might become disruptive in response to inmate’s open challenge to administrator’s
disciplinary authority); Van den Bosch v. Raemisch, 658 F.3d at 788 (“prisons maintain broad
discretion in prohibiting material in prison that potentially endangers institutional
security”). Accordingly, the letter contained unprotected speech, and the defendants could
therefore remove Felton from the program because of it without violating the First
Amendment. See Watkins, 599 F.3d at 794–95; Bridges, 557 F.3d at 546. (The sentence
containing the “idiot” comparison was unprotected, so we need not decide whether the
other two sentences that the defendants cite were also unprotected.)

         We recognize that Felton sent the letter to Boughton because, after twice attempting
to resolve the issue of his unreturned Swahili papers with formal grievances, he was
frustrated with Boughton for, in his view, rejecting his complaints without reading them.
But instead of sending a personal letter to Boughton with an insulting charge that was not
necessary to advance his contention that his papers should be returned, Felton had other,
protected alternatives to secure relief. See Turner v. Safley, 482 U.S. at 90. He could have
notified the Wisconsin Attorney General within 120 days of the seizure of his papers that his
claim against state employees for the missing property remained unresolved, see WIS. STAT.
§ 893.82(3), allowing the Attorney General to investigate and potentially resolve the claim,
see id. § 893.82(1)(b). If still dissatisfied after that, then as we suggested in Watkins, 599 F.3d
at 798, he has legal remedies for lost property that he may pursue in state court. See generally
Hudson v. Palmer, 468 U.S. 517, 533 (1984); Gable v. City of Chicago, 296 F.3d 531, 539–40 (7th
Cir. 2002).

                                                                                     AFFIRMED.